DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 31 May 2022), Claims 1-17 and 19-20 are pending.
Based on the current set of claims (Claims, 31 May 2022), Claims 1, 6, 11, and 16 are amended and said amendments are narrowing and supported by the originally-filed Specification (Specification, 31 August 2020, ¶115).

Response to Arguments
Applicant’s arguments regarding the objection of Claims 2-5 have been fully considered and are persuasive.  The objection of Claims 2-5 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 7-10 have been fully considered and are persuasive.  The objection of Claims 7-10 has been withdrawn. 
Applicant’s arguments regarding the objection of Claims 5, 10, 15, and 19 have been fully considered and are persuasive.  The objection of Claims 5, 10, 15, and 19 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 18 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of Claim 18 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1, 6, 11, and 16 under 35 U.S.C. 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claims 2, 7, 12, and 17 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 16, 3, 8, 13, 18, 4, 9, 14, 20, 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei et al. (US 20190089436 A1 using the PCT filing date of 27 April 2017 corresponding to PCT/CN2017/082223; hereinafter referred to as “Wei”).
Regarding Claim 11, Lee discloses a network device, comprising a transceiver and a processor (¶210-211 & Fig. 6, Lee discloses a base station (BS) comprising transmitter/receiver 13 and a processor 11), wherein the transceiver is configured to: 
send first information (¶202 & Fig. 5 (S520), Lee discloses sending, by a base station to a user equipment (UE), an aperiodic channel state information (CSI) request), wherein the first information is carried in DCI (¶202 & Fig. 5 (S520), Lee discloses that the A-CSI request may be carried on an uplink grant downlink control information (DCI)), and is configured to trigger a terminal to perform aperiodic CSI reporting or semi-persistent CSI reporting (¶202 & Fig. 5 (S520) & ¶143, Lee discloses that the A-CSI request triggers A-CSI reporting); 
the processor is configured to: 
determine a first UL time domain location according to a time offset and a first DL time domain location used as a start point (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses determining a new timing, n-k, according to a time offset, k, and a time domain location, n, where n indicates how many subframes from a subframe m where a downlink reception of the A-CSI request occurred.  Examiner correlates subframe #m to “a start point”); and 
the transceiver is further configured to: 
receive CSI reported by the terminal in the first UL time domain location (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses receiving, by the BS from the UE, CSI report at the new timing, n-k).
However, Lee does not explicitly disclose the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located; and wherein the time offset is defined based on an uplink numerology.
3GPPTS38.214, a prior art reference in the same field of endeavor, teaches the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the slot in which the CSI is transmitted is based upon the subcarrier spacing of the Physical Downlink Control Channel (μPDCCH), the subcarrier spacing of the Physical Uplink Shared Channel (μPUSCH), the slot n where the scheduling DCI occurred, and an offset K2); and wherein the time offset is defined based on an uplink numerology (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the time offset,                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    D
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                        
                    , is based on the subcarrier spacing of the PUSCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located; and wherein the time offset is defined based on an uplink numerology as taught by 3GPPTS38.214 because adherence to the 3GPP technical specification enables interoperability with other devices following said specification (3GPP, Pg. 57, §6.1.2.1: Resource Allocation in Time Domain).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 16, Lee discloses a terminal, comprising a transceiver and a processor (¶210-211 & Fig. 6, Lee discloses a user equipment (UE) comprising transmitter/receiver 13 and a processor 11), wherein 
the transceiver is configured to: 
receive first information (¶202 & Fig. 5 (S520), Lee discloses receiving, by the UE from the BS, an aperiodic channel state information (CSI) request), wherein the first information is carried in DCI (¶202 & Fig. 5 (S520), Lee discloses that the A-CSI request may be carried on an uplink grant downlink control information (DCI)), and is configured to trigger aperiodic CSI reporting or semi-persistent CSI reporting (¶202 & Fig. 5 (S520) & ¶143, Lee discloses that the A-CSI request triggers A-CSI reporting); 
the processor is configured to: 
determine a first UL time domain location according to a time offset and a first DL time domain location used as a start point (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses determining a new timing, n-k, according to a time offset, k, and a time domain location, n, where n indicates how many subframes from a subframe m where a downlink reception of the A-CSI request occurred.  Examiner correlates subframe #m to “a start point”); and 
the transceiver is further configured to: 
report CSI in the first UL time domain location (¶202 & ¶204-205 & Fig. 5 (S530) & ¶143, Lee discloses reporting, by the UE, CSI report at the new timing, n-k).
However, Lee does not explicitly disclose the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located; and wherein the time offset is defined based on an uplink numerology.
3GPPTS38.214, a prior art reference in the same field of endeavor, teaches the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the slot in which the CSI is transmitted is based upon the subcarrier spacing of the Physical Downlink Control Channel, the subcarrier spacing of the Physical Uplink Shared Channel, the slot n where the scheduling DCI occurred, and an offset K2); and wherein the time offset is defined based on an uplink numerology (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the offset, K.sub.2, is based on the subcarrier spacing of the PUSCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lee by requiring that the first downlink (DL) time domain location used as the start point is determined according to a DL subcarrier spacing, a UL subcarrier spacing and a DL slot n in which the DCI is located; and wherein the time offset is defined based on an uplink numerology as taught by 3GPPTS38.214 because adherence to the 3GPP technical specification enables interoperability with other devices following said specification (3GPP, Pg. 57, §6.1.2.1: Resource Allocation in Time Domain).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 13, Lee discloses the network device according to claim 11.
However, Lee does not explicitly disclose a time unit length of the time offset is a time unit length of the DL transmission, and the processor is further configured to: obtain a second DL time domain location by adding n times the time offset to the first DL time domain location, wherein n is an integer greater than or equal to 1; and map the second DL time domain location to the first UL time domain location.
3GPPTS38.214, a prior art reference in the same field of endeavor, teaches the time unit length of the time offset is the time unit length of the DL transmission (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the unit length of the time offset,                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    D
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                        
                    , is measured in slots based on the subcarrier spacing of the PUSCH and the subcarrier spacing of the PDCCH), and 
10the processor is further configured to: 
obtain a second DL time domain location by adding n times the time offset to the first DL time domain location (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that a position is determined by adding the time offset,                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    D
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                        
                    , n times), wherein n is an integer greater than or equal to 1 (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches n may take any value); and map the second DL time domain location to the first UL time domain location (Pg. 57, §6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that an uplink position in the PUSCH is mapped using position is determined by adding the floor of the produce of n and the time offset,                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    D
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                        
                    , n and further adding another offset).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that a time unit length of the time offset is a time unit length of the DL transmission, and the processor is further configured to: obtain a second DL time domain location by adding n times the time offset to the first DL time domain location, wherein n is an integer greater than or equal to 1; and map the second DL time domain location to the first UL time domain location as taught by 3GPPTS38.214 because adherence to the 3GPP technical specification enables interoperability with other devices following said specification (3GPP, Pg. 57, §6.1.2.1: Resource Allocation in Time Domain).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 13.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 13.
Regarding Claim 14, Lee in view of 3GPPTS38.214 discloses the network device according to claim 11.
However, Lee does not disclose the time unit length of the time offset is a slot.
3GPPTS38.214, a prior art reference in the same field of endeavor, teaches the time unit length of the time offset is a slot (§6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the time offset,                         
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    D
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                        
                    , is measured in slots).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the time unit length of the time offset is a slot as taught by 3GPPTS38.214 because adherence to the 3GPP technical specification enables interoperability with other devices following said specification (3GPP, Pg. 57, §6.1.2.1: Resource Allocation in Time Domain).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 14.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 15, Lee in view of 3GPPTS38.214 discloses the network device according to claim 11.
However, Lee does not explicitly disclose a time unit length of the time offset is a time unit length of UL transmission used in CSI reporting, or a time unit length of DL transmission performed in the first DL time domain location, and a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL time domain location.
3GPPTS38.214, a prior art reference in the same field of endeavor, teaches a time unit length of the time offset is a time unit length of UL transmission used in CSI reporting, or a time unit length of DL transmission performed in the first DL time domain location (§6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that a slot is determined from K.sub.2), and a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL time domain location (§6.1.2.1: Resource Allocation in Time Domain, 3GPPTS38.214 teaches that the subcarrier spacing of the Physical Uplink Shared Channel is different than the subcarrier spacing of the Physical Downlink Control Channel in which the DCI was received).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that a time unit length of the time offset is a time unit length of UL transmission used in CSI reporting, or a time unit length of DL transmission performed in the first DL time domain location, and a subcarrier spacing of the UL transmission used for performing CSI reporting is different from a subcarrier spacing of the DL transmission performed in the first DL time domain location as taught by 3GPPTS38.214 because adherence to the 3GPP technical specification enables interoperability with other devices following said specification (3GPP, Pg. 57, §6.1.2.1: Resource Allocation in Time Domain).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 15.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 15.
Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPPTS38.214 in further view of Nogami et al. (US 20180220400 A1; hereinafter referred to as “Nogami”).
Regarding Claim 12, Lee in view of 3GPPTS38.214 discloses the network device according to claim 11.
However, Lee does not explicitly disclose the first DL time domain location is in: a slot in which second information is located.
Nogami, a prior art reference in the same field of endeavor, teaches the first DL time domain location is in: a slot in which second information is located (¶329 & Fig. 34, Nogami teaches that the slot n in a time-resource in which the DCI comprises at least two fields: K1 and K2.  Examiner correlates K2 to “second information”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee by requiring that the first DL time domain location is in: a slot in which second information is located as taught by Nogami because control of uplink transmissions is rendered more efficient (Nogami, ¶61).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 12.
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 12.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474